Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrases “such as liquid manure….guano” and “such as urea…urea ammonium sulfate” render the scope of the claim vague and indefinite, since it is not clear as to whether these  components are positively recited, or are merely recited as examples of fertilizers. The phrases are also indefinite in that the fertilizer species recited in these “such as” phrases are not preceded by generic terms. For example, the terms “ammonium sulfate or ammonium phosphate” would not be generic to “liquid manure”, “worm castings” and so on.
Claims 1-7, 10-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The article by JP Sharma et al (“Synthesis and Evaluation of some Pyrazoles for N-regulation of Soil-applied Urea in Rice-Wheat Culture”) discloses various pyrazole derivatives as nitrification regulators, including 3-phenyl-5-(4-methoxyphenyl) pyrazole. (See the Abstract and compounds I through XI in Table 3.) However none of these compounds would disclose or render obvious the N-functionalized alkoxy pyrazole compounds of formula I recited in applicant’s claims. For example, the compounds of formula I recited in applicant’s claims require an O-R1  group and an RN    group,    wherein all the recited RN substituents include an oxygen atom. Therefore all the pyrazole compounds embraced by formula I in applicant’s claims require at least two oxygen atoms, which is not disclosed, taught or suggested in the article by Sharma et al. Accordingly applicant’s claims are not rejected over the article by Sharma et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736